UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20th Ave. Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of September 30, 2011, there were 162,122,538 shares of Common Stock, $0.001 par value, outstanding and 6,009 shares of Preferred Stock, $100 par value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Note Regarding Forward Looking Statements 13 Overview 13 Critical Accounting Policies 13 Results of Operations 14 Liquidity and Capital Resources 17 Off-Balance Sheet Arrangements 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. [Removed and Reserved] 19 Item 5. Other Information. 20 Item 6. Exhibits. 23 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION Condensed Consolidated Balance Sheets Sep 30, 2011 Dec 31, 2010 (Unaudited) ASSETS Current Assets Cash $ $ Trade accounts receivable, net of allowances for doubtful accounts of $2,100 and $347,744, respectively Other receivables Inventory Prepaid expenses Deposits Deferred tax asset Total current assets Intangible assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES and STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ $ Accrued payroll and other accrued liabilities Notes payable-current portion 0 Total current liabilities Long-Term Liabilities Notes payable-less current portion 0 Total liabilities Stockholders' equity Preferred stock, $100 par value, 25,000,000 shares authorized; 6,009 and 5,660 shares issued and outstanding, respectively Common stock, $0.001 par value, 600,000,000 shares authorized; 162,147,538 and 161,980,879 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) 0 Accumulated deficit ) ) Minority interest in subsidiaries ) 0 Total stockholders' equity TOTAL LIABILITIES and STOCKHOLDERS' EQUITY $ $ 3 POWIN CORPORATION Condensed Consolidated Statements of Operations Three-months ended Sept 30, 2011 Three-months ended Sept 30, 2010 Nine-months ended Sept 30, 2011 Nine-months ended Sept 30, 2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales revenue- net $ Cost of sales Gross profit Operating expenses Operating (loss) income ) ) Other income (expense) non-operating Other income Interest – net 0 0 ) Gain (loss) on sales of assets 0 ) ) 0 Other expense ) ) ) Total other income (expense) non-operating ) ) ) (Loss) income before income taxes ) ) Income taxes ) 0 Net (loss) income ) ) Net loss attributable to non-controlling interest in subsidiary ) 0 ) 0 Net (loss) income attributable to Powin Corporation ) ) Earnings per share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average shares Basic Diluted 4 POWIN CORPORATION Condensed Consolidated Statements of Comprehensive Income (Loss) Three-months ended Sept 30, 2011 Three-months ended Sept 30, 2010 Nine-months ended Sept 30, 2011 Nine-months ended
